NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              DEC 17 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ROBERT G. GALLAGHER, AKA Bobby                   No. 08-16418
Freeman; BETTY FRANKLIN,
                                                 D.C. No. 3:07-cv-00223-BES-
             Plaintiffs - Appellants,            RAM

 and
                                                 MEMORANDUM *
JOHN FALCONI,

             Plaintiff,

  v.

RICHARD S. LONG; CYNTHIA A.
LONG; TRUSTEES FOR THE
RICHARD S. AND CYNTHIA A. LONG
TRUST; LGF ENTERPRISES, LLC,

             Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Brian E. Sandoval, District Judge, Presiding

                      Argued and Submitted October 7, 2009
                            San Francisco, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER and BERZON, Circuit Judges, and STROM, ** District
Judge.

      Plaintiffs Robert Gallagher and Betty Franklin appeal the district court’s

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) of their diversity

action against Richard and Cynthia Long, the Long trust, and a related company.

The complaint alleged that the Longs had breached a settlement agreement

intended to resolve a longstanding dispute over the parties’ interest in a collection

of celebrity memorabilia.

      The underlying dispute was litigated in the courts of Delaware and resulted

in a final judgment in favor of the Longs. This action was instituted while the

Delaware litigation was still pending. There is no reason why the claims sought to

be litigated here could not have been raised in the Delaware litigation, and for that

reason the district court correctly dismissed the action as barred by res judicata. As

our court has stated, res judicata means that “a final judgment on the merits of an

action precludes the parties or their privies from relitigating issues that were or

could have been raised in that action.” Holcombe v. Hosmer, 477 F.3d 1094, 1097

(9th Cir. 2007) (quoting Allen v. McCurry, 449 U.S. 90, 93 (1980)). The same




       **
              The Honorable Lyle E. Strom, Senior United States District Judge for
the District of Nebraska, sitting by designation.

                                           2
principle has been recognized by the courts of Delaware. LaPoint v.

AmerisourceBergen Corp., 970 A.2d 185, 191-92 (Del. 2009).

      AFFIRMED.




                                        3